Name: Council Regulation (EEC) No 3483/92 of 27 November 1992 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant a consumption aid for butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption
 Date Published: nan

 No L 353/73 . 12. 92 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3483/92 of 27 November 1992 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant a consumption aid for butter THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ^), Whereas the scheme introduced by Council Regulation (EEC) No 1307/85 (3), authorizing the Member States to grant aid for butter in favour of the final private consumer expired at the end of the 1991 /92 milk year ; whereas, in order to prevent a fall in butter consumption, that aid scheme should be extended to the end of the 1992/93 milk year with a lower maximum as from 1 January 1993, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1307/85 is hereby amended as follows : 1 . in the first indent, ' 1991 /92' shall be replaced by ' 1992/93'; 2. the second indent shall be replaced by the following : The aid must not exceed ECU 50 per 100 kilograms of butter. However, as from 1 January 1993, that amount shall be reduced to ECU 25 per 100 kilograms of butter.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1992/93 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Council The President J. PATTEN 0 OJ No L 221 , 28. 8 . 1992, p. 4. (2) Opinion delivered on 19 November 1992 (not yet published in the Official Journal). (3) OJ No L 137, 27. 5. 1985, p. 15. (Last amended by Regulation (EEC) No 3092/91 (OJ No L 293, 24. 10 . 1991 , p. 9)).